SUPREME COURT OF PENNSYLVANIA
                           WESTERN DISTRICT


JERMALL JOHNSON,                : No. 5 WM 2017
                                :
              Petitioner        :
                                :
                                :
          v.                    :
                                :
                                :
SUPERIOR COURT OF PENNSYLVANIA, :
                                :
              Respondent        :


                                     ORDER



PER CURIAM

      AND NOW, this 28th day of March, 2017, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Mandamus is DENIED.